Exhibit 10.1

 

CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT

 

This CONTRIBUTION, CONVEYANCE AND ASSUMPTION AGREEMENT, dated as of November 19,
2014 (this “Agreement”), is by and among LANDMARK INFRASTRUCTURE PARTNERS LP, a
Delaware limited partnership (the “Partnership”), LANDMARK INFRASTRUCTURE
PARTNERS GP LLC, a Delaware limited liability company and the general partner of
the Partnership (the “General Partner”), LANDMARK INFRASTRUCTURE OPERATING
COMPANY LLC, a Delaware limited liability company (“OPCO”), LANDMARK
INFRASTRUCTURE ASSET OPCO LLC, a Delaware limited liability company (“Blocker”),
LANDMARK DIVIDEND LLC, a Delaware limited liability company (“Landmark”),
LANDMARK DIVIDEND GROWTH FUND A — LLC, a Delaware limited liability company
(“Fund A”) and LANDMARK DIVIDEND GROWTH FUND D — LLC, a Delaware limited
liability company (“Fund D”) (each, a “Party” and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the General Partner and Landmark have caused the formation of the
Partnership, pursuant to the Delaware Revised Uniform Limited Partnership Act
(as amended from time to time, the “Delaware Partnership Act”), for the purpose
of acquiring, owning and managing a portfolio of real property interests, as
well as engaging in any other business activity that is approved by the General
Partner and that lawfully may be conducted by a limited partnership organized
under the Delaware Partnership Act;

 

WHEREAS, in order to accomplish the objectives and purposes in the preceding
recital, each of the following actions has been taken prior to the date hereof:

 

1.                                      Landmark formed the General Partner
under the Delaware Limited Liability Company Act (as amended from time to time,
the “Delaware LLC Act”) and contributed $1,000 in exchange for all of the
limited liability company interests in the General Partner;

 

2.                                      Landmark, as the sole limited partner,
and the General Partner, as the general partner, formed the Partnership under
the Delaware Partnership Act, and Landmark contributed $1,000 for a 100% limited
partner interest (the “Initial LP Interest”) in the Partnership.  The General
Partner was designated as the 0%, non-economic general partner;

 

3.                                      The Partnership, as the sole member,
formed OPCO under the Delaware LLC Act and made an initial capital contribution
to OPCO in exchange for all of the limited liability company interests in OPCO;

 

4.                                      OPCO, as the sole member, formed Blocker
under the Delaware LLC Act and made an initial capital contribution to Blocker
in exchange for all of the limited liability company interests in Blocker;

 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby and pursuant to the contribution, conveyance and assumption documents set
forth on

 

--------------------------------------------------------------------------------


 

Exhibit A (the “Conveyance Documents”), each of the following transactions will
occur at the times specified herein:

 

1.              Fund A will convey: (i) a 100% limited liability company
interest in LD Acquisition Company LLC, a Delaware limited liability company
(“AcqCo 1”); (ii) a 100% limited liability company interest in LD Acquisition
Company 2 LLC, a Delaware limited liability company (“AcqCo 2”); (iii) a 100%
limited liability company interest in LD Acquisition Company 5 LLC, a Delaware
limited liability company (“AcqCo 5”); (iv) a 100% limited liability company
interest in LD Acquisition Company 6 LLC, a Delaware limited liability company
(“AcqCo 6”); (v) a 100% limited liability company interest in Verus Management
Two, LLC, a Delaware limited liability company (“Verus”); (vi) a 100% limited
liability company interest in MD7 Funding One, LLC, a Delaware limited liability
company (“MD7 Funding One”); and (vii) a 100% limited liability company interest
in MD7 Capital Three, LLC, a Delaware limited liability company (“MD7 Capital
Three” and together with AcqCo 1, AcqCo 2, AcqCo 5, AcqCo 6, Verus and MD7
Funding One, the “Fund A Project Companies”) to the Partnership as a capital
contribution in exchange for: (i) 632,936 Common Units, (ii) 437,927
Subordinated Units, (iii) the assumption of $29,858,966 in outstanding
indebtedness under the Fund A Credit Agreement (the “Fund A Indebtedness”) and
(iv) the right to receive $ 19,869,521 in cash (the “Fund A Cash
Consideration”).

 

2.              Fund D will convey: (i) a 100% limited liability company
interest in LD Acquisition Company 7 LLC, a Delaware limited liability company
(“AcqCo 7”) and (ii) a 100% limited liability company interest in LD Acquisition
Company 9 LLC, a Delaware limited liability company (“AcqCo 9” and together with
AcqCo 7, the “Fund D Project Companies,” and together with the the Fund A
Project Companies, the “Target Project Companies”) to the Partnership as a
capital contribution in exchange for: (i) 1,419,729 Common Units, (ii) 630,187
Subordinated Units, (iii) the assumption of $64,298,452 in outstanding
indebtedness under the Fund D Credit Agreement (the “Fund D Indebtedness”) and
(iv) the right to receive $43,892,593 in cash (the “Fund D Cash Consideration”),
a portion of which is reimbursement for certain capital expenditures incurred
with respect to the assets of Fund D pursuant to Treasury regulations section
1.707-4(d).

 

3.              The Partnership will redeem the Initial LP Interest from
Landmark and will refund Landmark’s initial capital contribution of $1,000, as
well as any interest or other profit that may have resulted from the investment
or other use of such initial capital contribution.

 

WHEREAS, effective as of the consummations the transactions contemplated hereby,
OPCO, as borrower, and the Partnership, Blocker, the Target Project Companies,
as guarantors, entered into a $190.0 million senior secured revolving credit
facility with SunTrust Bank, as administrative agent, and each lender from time
to time party thereto (the “Credit Facility”);

 

2

--------------------------------------------------------------------------------


 

WHEREAS, concurrently with the consummation of the transactions contemplated
hereby, each of the matters provided for in Article II will occur in accordance
with its respective terms; and

 

WHEREAS, the stockholders, members or partners of the Parties have taken or
caused to be taken all corporate, limited liability company and partnership
action, as the case may be, required to approve the transactions contemplated by
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties and agreements herein contained, the parties hereto agree as follows:

 

ARTICLE I
DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the
respective meanings ascribed to such terms below:

 

“Closing Date” means the date on which the closing of the purchase and sale of
Common Units to the Underwriters pursuant to the Underwriting Agreement occurs.

 

“Closing Time” means the time on the Closing Date at which the closing of the
purchase and sale of Common Units to the Underwriters pursuant to the
Underwriting Agreement occurs.

 

“Common Unit” means a common unit representing a limited partner interest in the
Partnership having the rights set forth in the Partnership Agreement.

 

“Effective Time” means 12:01 a.m. Eastern Time on the Closing Date.

 

“Fund A Credit Agreement” means that certain Credit Agreement dated as of
April 16, 2012 among Fund A, each subsidiary of Fund A party thereto, each
lender from time to time party thereto and Texas Capital Bank, N.A., as
administrative agent (as amended by the First Amendment to Credit Agreement
dated as of May 15, 2012 and the Second Amendment to Credit Agreement dated as
of June 28, 2012).

 

“Fund D Credit Agreement” means that certain Credit Agreement dated as of
June 21, 2012 among Fund D, each subsidiary of Fund D party thereto, each lender
from time to time party thereto and Bank of America, N.A., as administrative
agent (as amended by the First Amendment to Credit Agreement dated as of
September 27, 2012, the Second Amendment to Credit Agreement dated as of
December 17, 2012, the Third Amendment to Credit Agreement dated as of March 22,
2013 and the Fourth Amendment to Credit Agreement dated as of June 27, 2013).

 

“Incentive Distribution Rights” means a limited partner interest in the
Partnership having the rights and obligations specified with respect to
Incentive Distribution Rights in the Partnership Agreement (and no other rights
otherwise available to or other obligations of a holder of an equity interest in
the Partnership).

 

3

--------------------------------------------------------------------------------


 

“Offering” means the initial public offering of the Partnership’s Common Units
pursuant to the Registration Statement.

 

“Omnibus Agreement” means that certain Omnibus Agreement, dated as of the
Closing Date, among Landmark, Landmark Dividend Growth Fund — C LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund — E LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund — F LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund — G LLC, a Delaware
limited liability company, Landmark Dividend Growth Fund — H LLC, a Delaware
limited liability company, the General Partner and the Partnership, as such
agreement may be amended, supplemented or restated from time to time.

 

“Option Period” means the period from the Closing Date to the date that is
thirty days after the Closing Date.

 

“Option Units” has the meaning set forth in Article III.

 

“Original Partnership Agreement” means that certain Agreement of Limited
Partnership of the Partnership, dated as of July 28, 2014.

 

“Over-Allotment Option” has the meaning assigned to it in the Partnership
Agreement.

 

“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of the Partnership, dated as of the Closing Date.

 

“Registration Statement” means the Registration Statement on Form S-11 filed
with the United States Securities and Exchange Commission (Registration
No. 333-199221), as amended.

 

“Subordinated Unit” means a subordinated unit representing a limited partner
interest in the Partnership having the rights set forth in the Partnership
Agreement.

 

“Transferred Assets” has the meaning set forth in Section 2.12.

 

“Underwriters” means the members of the underwriting syndicate listed in the
Underwriting Agreement.

 

“Underwriting Agreement” means the firm commitment underwriting agreement
entered into by and among the Partnership and the underwriters named in the
Registration Statement with respect to the Offering.

 

ARTICLE II
CONTRIBUTIONS, ACKNOWLEDGMENTS AND DISTRIBUTIONS

 

Each of the following transactions set forth in Sections 2.1 through 2.5 shall
be completed as of the Effective Time in the order set forth herein:

 

4

--------------------------------------------------------------------------------


 

2.1                               Execution of the Partnership Agreement.  The
General Partner and Landmark, as the organizational limited partner, shall amend
and restate the Original Partnership Agreement by executing the Partnership
Agreement in substantially the form included in Appendix A to the Registration
Statement, with such changes as the General Partner and Landmark may agree.

 

2.2                               Issuance of the Incentive Distribution
Rights.  The Partnership hereby issues the Incentive Distribution Rights to the
General Partner.

 

2.3                               Contribution of Fund A Project Companies. 
Fund A hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership a 100% limited liability company interest
in each of the Fund A Project Companies as a capital contribution in exchange
for: (i) 632,936 Common Units representing an 8.1% limited partnership interest
in the Partnership, (ii) 437,927 Subordinated Units representing a 5.6% limited
partnership interest in the Partnership, (iii) the assumption by OPCO of the
Fund A Indebtedness and (iv) a right to receive the Fund A Cash Consideration. 
The Partnership and OPCO hereby accept the Fund A Project Companies and the
assumption of the Fund A Indebtedness as a capital contribution to the
Partnership.

 

2.4                               Contribution of Fund D Project Companies. 
Fund D hereby grants, contributes, bargains, conveys, assigns, transfers, sets
over and delivers to the Partnership a 100% limited liability company interest
in each of the Fund D Project Companies as a capital contribution in exchange
for: (i) 1,419,729 Common Units representing an 18.1% limited partnership
interest in the Partnership, (ii) 630,187 Subordinated Units representing an
8.0% limited partnership interest in the Partnership, (iii) the assumption by
OPCO of the Fund D Indebtedness and (iv) a right to receive the Fund D Cash
Consideration.  The Partnership and OPCO hereby accept the Fund D Project
Companies and the assumption of the Fund D Indebtedness as a capital
contribution to the Partnership.

 

2.5                               Landmark Cash Contribution.  Landmark shall
make a capital contribution to the Partnership of $39,272,905 in cash in
exchange for 2,066,995 Subordinated Units representing a 26.4% limited
partnership interest in the Partnership.

 

Each of the following transactions set forth in Sections 2.6 through 2.12 shall
be completed as of the Closing Time, and in any event only after completion of
the transactions set forth in Sections 2.1 through 2.5, in the order set forth
herein:

 

2.6                               Public Cash Contribution.  The Parties
acknowledge that, in connection with the Offering, public investors, through the
Underwriters, have made a capital contribution to the Partnership of $47,203,125
in cash in exchange for 2,650,000 Common Units (the “Firm Units”) representing a
33.8% limited partner interest in the Partnership, and new limited partners are
being admitted to the Partnership in connection therewith.

 

2.7                               Payment of the Cash Consideration.  The
Partnership shall pay the Fund A Cash Consideration to Fund A and the Fund D
Cash Consideration to Fund D.

 

2.8                               Entry into the Credit Facility.  OPCO, the
Partnership and the other parties thereto shall enter into the Credit Facility.

 

5

--------------------------------------------------------------------------------


 

2.9                               Payment of Transaction Expenses and
Outstanding Indebtedness.  The Parties acknowledge (a) the payment by the
Partnership, in connection with the closing of the Offering, of transaction
expenses in the amount of approximately $0.4 million, excluding underwriting
discounts of $3,146,875 in the aggregate but including (i) a structuring fee of
0.75% of the gross proceeds of the Offering payable to certain of the
Underwriters (the “Structuring Fee”) and (ii) reimbursement of certain expenses
by the Underwriters, (b) the repayment by the Partnership of $19,157,418 of
outstanding indebtedness under the Credit Facility and (c) the payment by the
Partnership to the administrative agent under the Credit Facility of $2,907,451
for commitment fees and reimbursement of certain expenses.

 

2.10                        Project Companies Contribution.  The Partnership
hereby grants, contributes, bargains, conveys, assigns, transfers, sets over and
delivers to OPCO a 100% limited liability company interest in each of the Target
Project Companies as a capital contribution.

 

2.11                        Redemption of the Initial LP Interest from the
Partnership and Return of Initial Capital Contribution.  The Partnership hereby
redeems the Initial LP Interest held by Landmark and hereby refunds and
distributes to Landmark the initial contribution, in the amount of $1,000, made
by Landmark in connection with the formation of the Partnership, along with any
interest or other profit that resulted from the investment or other use of such
initial contribution.

 

2.12                        Conveyance of Assets to Blocker.  Certain of the
Target Project Companies shall convey all right, title and interest of such
Target Project Companies in and to those assets of such Target Project Companies
identified on Schedule 2.12 attached hereto (with respect to each applicable
Target Project Companies, the “Transferred Assets”) to Blocker on behalf of OPCO
by execution and delivery of appropriate deeds, assignments, bills of sale or
other conveyance instruments in favor of Blocker as may be necessary or
appropriate to vest fully and effectively in the Blocker the Transferred Assets
of each of the Target Project Companies.

 

ARTICLE III
EXERCISE OF OVER-ALLOTMENT OPTION

 

If the Over-Allotment Option is exercised in whole or in part, the Underwriters
will contribute additional cash to the Partnership in exchange for up to an
additional 397,500 Common Units representing a 5.1% limited partner interest in
the Partnership (the “Option Units”) at the Offering price per Common Unit set
forth in the Registration Statement, net of underwriting discounts and the
Structuring Fee, and the Partnership shall use the net proceeds from that
exercise to redeem from Fund A and Fund D, on a pro rata basis, the number of
Common Units issued upon such exercise.

 

ARTICLE IV
FURTHER ASSURANCES

 

From time to time after the date hereof, and without any further consideration,
each of the Parties shall execute, acknowledge and deliver additional deeds,
assignments, bills of sale, conveyances, instruments, notices, releases and
other documents, and will do all such other acts

 

6

--------------------------------------------------------------------------------


 

and things, all in accordance with applicable law, as may be necessary or
appropriate (i) to more fully assure that the applicable Parties owns all of the
properties, rights, titles, interests, estates, remedies, powers and privileges
granted by this Agreement, or which are intended to be so granted, (ii) to more
fully and effectively vest in the applicable Parties and their respective
successors and assigns beneficial and record title to the interests contributed
and assigned by this Agreement or intended to be so and (iii) to more fully and
effectively carry out the purposes and intent of this Agreement.

 

ARTICLE V
ORDER OF COMPLETION AND EFFECTIVENESS OF TRANSACTIONS

 

5.1                               Order of Completion of Transactions.  The
transactions provided for in Sections 2.1 through 2.5 shall be completed as of
the Effective Time in the order set forth in Article II.  The transactions
provided for in Sections 2.6 through 2.12 shall be completed as of the Closing
Time in the order set forth in Article II.

 

5.2                               Effectiveness of Transactions. 
Notwithstanding anything contained in this Agreement to the contrary, (a) none
of the provisions of Sections 2.1 through 2.5 shall be operative or have any
effect until the Effective Time and (b) none of the provisions of Sections 2.6
through 2.12 or Article III shall be operative or have any effect until the
Closing Time, at which respective time all such applicable provisions shall be
effective and operative in accordance with Section 5.1 without further action by
any Party.

 

ARTICLE VI
MISCELLANEOUS

 

6.1                               Costs.  Except for the transaction expenses
set forth in Section 2.9, the Partnership shall pay all expenses, fees and
costs, including, but not limited to, all sales, use and similar taxes arising
out of the contributions, distributions, conveyances and deliveries to be made
under Article II and shall pay all documentary, filing, recording, transfer,
deed and conveyance taxes and fees required in connection therewith.  In
addition, the Partnership shall be responsible for all costs, liabilities and
expenses (including court costs and reasonable attorneys’ fees) incurred in
connection with the implementation of any conveyance or delivery pursuant to
Article IV (to the extent related to any of the contributions, distributions,
conveyances and deliveries to be made under Article II).

 

6.2                               Headings; References; Interpretation.  All
Article and Section headings in this Agreement are for convenience only and
shall not be deemed to control or affect the meaning or construction of any of
the provisions hereof.  The words “hereof,” “herein” and “hereunder” and words
of similar import, when used in this Agreement, shall refer to this Agreement as
a whole, and not to any particular provision of this Agreement.  All references
herein to Articles and Sections shall, unless the context requires a different
construction, be deemed to be references to

 

7

--------------------------------------------------------------------------------


 

the Articles and Sections of this Agreement.  All personal pronouns used in this
Agreement, whether used in the masculine, feminine or neuter gender, shall
include all other genders, and the singular shall include the plural and vice
versa.  The use herein of the word “including” following any general statement,
term or matter shall not be construed to limit such statement, term or matter to
the specific items or matters set forth immediately following such word or to
similar items or matters, whether or not non-limiting language (such as “without
limitation,” “but not limited to” or other words of similar import) is used with
reference thereto, but rather shall be deemed to refer to all other items or
matters that could reasonably fall within the broadest possible scope of such
general statement, term or matter.

 

6.3                               Successors and Assigns.  This Agreement shall
be binding upon and inure to the benefit of the Parties and their respective
successors and assigns.

 

6.4                               No Third Party Rights.  The provisions of this
Agreement are intended to bind the Parties as to each other and are not intended
to and do not create rights in any other person or confer upon any other person
any benefits, rights or remedies, and no person is or is intended to be a third
party beneficiary of any of the provisions of this Agreement.

 

6.5                               Counterparts.  This Agreement may be executed
in any number of counterparts with the same effect as if all Parties had signed
the same document.  All counterparts shall be construed together and shall
constitute one and the same instrument.

 

6.6                               Applicable Law.  This Agreement shall be
construed in accordance with and governed by the laws of the State of Delaware,
without regard to the principles of conflicts of law.  Each Party hereby submits
to the jurisdiction of the state and federal courts of Delaware and to venue in
the state and federal courts in New Castle County, Delaware.

 

6.7                               Severability.  If any of the provisions of
this Agreement are held by any court of competent jurisdiction to contravene, or
to be invalid under, the laws of any political body having jurisdiction over the
subject matter hereof, such contravention or invalidity shall not invalidate the
entire Agreement.  Instead, this Agreement shall be construed as if it did not
contain the particular provision or provisions held to be invalid and an
equitable adjustment shall be made and necessary provision added so as to give
effect to the intention of the Parties as expressed in this Agreement at the
time of execution of this Agreement.

 

6.8                               Amendment or Modification.  This Agreement may
be amended or modified from time to time only by the written agreement of all
the Parties.  Each such instrument shall be reduced to writing and shall be
designated on its face as an amendment to this Agreement.  Notwithstanding
anything in the foregoing to the contrary, any amendment executed by the
Partnership or any of its subsidiaries shall not be effective unless and until
the execution of such amendment has been approved by the conflicts committee of
the General Partner’s board of directors.

 

6.9                               Integration.  This Agreement and the
instruments referenced herein and in the exhibits attached hereto supersede all
previous understandings or agreements among the parties, whether oral or
written, with respect to the subject matter of this Agreement and such
instruments.  This Agreement and such instruments contain the entire
understanding of the

 

8

--------------------------------------------------------------------------------


 

Parties with respect to the subject matter hereof and thereof.  There are no
unwritten oral agreements between the parties.  No understanding,
representation, promise or agreement, whether oral or written, is intended to be
or shall be included in or from part of this Agreement unless it is contained in
a written amendment hereto executed by the parties hereto after the date of this
Agreement.

 

6.10                        Deed; Bill of Sale; Assignment.  To the extent
required and permitted by applicable law, this Agreement shall also constitute a
“deed,” “bill of sale” or “assignment” of the assets and interests referenced
herein.

 

[Remainder of page intentionally left blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties to this Agreement have caused it to be duly
executed as of the date first above written.

 

 

LANDMARK DIVIDEND LLC

 

 

 

By:      Landmark Dividend Holdings II LLC, its Managing Member

 

 

 

By:      Landmark Dividend Holdings, LLC, its Managing Member

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

Name:

Arthur P. Brazy

 

Title:

President

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND A — LLC

 

 

 

By:      Landmark Dividend Management LLC, its managing member

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

Name:

Arthur P. Brazy

 

Title:

President

 

 

 

 

 

LANDMARK DIVIDEND GROWTH FUND D — LLC

 

 

 

 

 

By:      Landmark Dividend Management LLC, its managing member

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

Name:

Arthur P. Brazy

 

Title:

President

 

Signature page to Contribution Agreement

 

--------------------------------------------------------------------------------


 

 

LANDMARK INFRASTRUCTURE PARTNERS LP

 

By:      Landmark Infrastructure Partners GP LLC,

 

General Partner of Landmark Infrastructure Partners LP

 

 

 

 

 

By:

/s/ George P. Doyle

 

Name:

George P. Doyle

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

LANDMARK INFRASTRUCTURE PARTNERS GP LLC

 

 

 

 

 

 

By:

/s/ George P. Doyle

 

Name:

George P. Doyle

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

 

 

 

LANDMARK INFRASTRUCTURE OPERATING LLC

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

Name:

Arthur P. Brazy, Jr.

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

LANDMARK INFRASTRUCTURE ASSET OPCO LLC

 

 

 

 

 

 

By:

/s/ Arthur P. Brazy, Jr.

 

Name:

Arthur P. Brazy, Jr.

 

Title:

Chief Executive Officer

 

Signature page to Contribution Agreement

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Conveyance Documents

 

1.                                      Assignment of LLC Interests, dated as of
November 19, 2014, by and between Landmark Growth Fund A — LLC and Landmark
Infrastructure Operating Company LLC.

 

2.                                      Assignment of LLC Interests, dated as of
November 19,2014, by and between Landmark Growth Fund D — LLC and Landmark
Infrastructure Operating Company LLC.

 

Exhibit A-1

--------------------------------------------------------------------------------